Name: 88/633/ECSC, EEC, Euratom: Decision of the Representatives of the Governments of the Member States of the European Communities of 8 December 1988 appointing the Members of the Commission of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 1988-12-21

 Avis juridique important|41988D063388/633/ECSC, EEC, Euratom: Decision of the Representatives of the Governments of the Member States of the European Communities of 8 December 1988 appointing the Members of the Commission of the European Communities Official Journal L 351 , 21/12/1988 P. 0038 - 0038*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES OF 8 DECEMBER 1988 APPOINTING THE MEMBERS OF THE COMMISSION OF THE EUROPEAN COMMUNITIES ( 88/633/ECSC, EEC, EURATOM ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, HAVING REGARD TO THE TREATY ESTABLISHING A SINGLE COUNCIL AND A SINGLE COMMISSION OF THE EUROPEAN COMMUNITIES, AND IN PARTICULAR ARTICLES 10 AND 11 THEREOF, HAVE DECIDED AS FOLLOWS : SOLE ARTICLE THE FOLLOWING ARE HEREBY APPOINTED MEMBERS OF THE COMMISSION OF THE EUROPEAN COMMUNITIES FOR THE PERIOD FROM 6 JANUARY 1989 TO 5 JANUARY 1993 INCLUSIVE : 1.2MR FRANS ANDRIESSEN DR MARTIN BANGEMANN THE RIGHT HONOURABLE LEON BRITTAN QC MR ANTONIO CARDOSO E CUNHA MR HENNING CHRISTOPHERSEN MR JACQUES DELORS MR JEAN DONDELINGER MR RAY MACSHARRY MR MANUEL MARIN GONZALEZ MR ABEL MATUTES JUAN THE RIGHT HONOURABLE BRUCE MILLAN MR FILIPPO MARIA PANDOLFI MRS VASSO PAPANDREOU MR CARLO RIPA DI MEANA MR PETER M . SCHMIDHUBER MRS CHRISTIANE SCRIVENER MR KAREL VAN MIERT DONE AT BRUSSELS, 8 DECEMBER 1988 . THE PRESIDENT C . LYBEROPOULOS